661 So. 2d 142 (1995)
Joseph W. PATTAN, III
v.
Wilson FIELDS.
Nos. 95-C-2338, 95-C-2341 and 95-C-2342.
Supreme Court of Louisiana.
September 25, 1995.
PER CURIAM.[*]
Granted. The judgment of the court of appeal is set aside. The Court of Appeal, First Circuit, consists of thirteen elected judges. Five of the elected judges voted to affirm the judgment of the trial court, four dissented, three were noted as not participating, and one judge was not accounted for.
La.Rev.Stat. 18:1409 requires an en banc decision in this case. La. Const. art. V, § 8(B) requires that "[a] majority of the judges sitting in a case must concur to render judgment." A majority of a thirteen-judge court is seven, and there were not seven votes to render a judgment either affirming or reversing. Therefore, the purported judgment of less than a majority of the court was invalid. Moreover, all of the judges on the court must participate unless one or more judges is recused or has a valid reason for not participating.
Accordingly, the case is remanded to the court of appeal to render a judgment by a majority of the elected judges.
WATSON, J., dissents from the order and would have granted the writ, finding Wilson Fields meets the domicile requirements for candidacy.
NOTES
[*]  Kimball, J., not on panel. Rule IV, Part 2, § 3.